[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 03, 2008
                              No. 07-15917                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                       D. C. Docket No. 06-00026-CR-6

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

BRENTIS HENDRIX,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                                (July 3, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Appellant Brentis Hendrix appeals his 144-month sentence after pleading
guilty to conspiracy to possess with intent to distribute and to distribute crack and

powder cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1), and 18 U.S.C. § 2.

On appeal, he first argues that the court erred by failing to depart downward under

the Guidelines on the ground that his criminal history was substantially over-

represented. Second, he argues that his sentence was unreasonable because:

application of the career offender enhancement was “arbitrary”; the court did not

adequately consider his substantial-assistance efforts; the court did not adequately

consider his family support, educational background, and drug addiction; the court

imposed a sentence greater than necessary by making his sentence run

consecutively to a sentence imposed in connection with the revocation of his

parole; and the court gave the Guidelines too much weight.

I.    Downward Departure

      We lack “jurisdiction to review a sentencing judge’s denial of a downward

departure unless it was made based upon belief that he or she did not possess the

discretionary authority to depart downward.” United States v. Liss, 265 F.3d 1220,

1227 (11th Cir. 2001); accord United States v. Calderon, 127 F.3d 1314, 1342

(11th Cir. 1997) (refusing to review the denial of a downward departure where

there was nothing to indicate that the court misapprehended the scope of its

authority).



                                           2
      After reviewing the record and reading the parties’ briefs, we conclude that

we lack jurisdiction to consider Hendrix’s argument that the court erred by failing

to depart under U.S.S.G. § 4A1.3(b) because there is nothing in the record to

indicate that the court believed that it lacked the authority to depart. In addition,

Hendrix does not sufficiently argue on appeal that the court erred by failing to

depart downward under U.S.S.G. § 5K2.0, and, therefore, has abandoned the issue.

See United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006), cert. denied,

127 S. Ct. 2446 (2007).

II.   Reasonableness

      We review a defendant’s sentence for reasonableness under an abuse-of-

discretion standard. Gall v. United States, 552 U.S. __, __, __, __, 128 S. Ct. 586,

591, 594, 597, 169 L. Ed. 2d 445 (2007); United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). “[A]fter giving both parties an opportunity to argue for

whatever sentence they deem appropriate, the district judge should then consider

all of the § 3553(a) factors to determine whether they support the sentence

requested by a party.” Gall, 552 U.S. at __, 128 S. Ct. at 596. Pursuant to §

3553(a), the sentencing court shall impose a sentence “sufficient, but not greater

than necessary, to comply with the purposes set forth in paragraph (2) of this

subsection,” namely, to reflect the seriousness of the offense, promote respect for



                                           3
the law, provide just punishment for the offense, deter criminal conduct, protect the

public from future crimes of the defendant, and provide the defendant with needed

educational or vocational training or medical care. See 18 U.S.C. § 3553(a)(2).

The sentencing court must also consider the following factors in determining a

particular sentence: the nature and circumstances of the offense and the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

      It is sufficient for the district court to acknowledge that it has considered the

§ 3553(a) factors, but it need not explicitly discuss each of them. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). After considering the § 3553(a)

factors, the court “must make an individualized assessment based on the facts

presented.” Gall, 552 U.S. __, 128 S. Ct. at 597. We have recognized that “there

is a range of reasonable sentences from which the district court may choose.”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      We conclude from the record that the district court did not abuse its

discretion in this case because it considered the § 3553(a) factors, conducted an

individualized analysis of Hendrix’s personal history and characteristics, and did



                                           4
not give the Guidelines too much weight. Hendrix has provided no authority to

support his arguments that his sentence was unreasonable on the grounds that the

career offender guideline was “arbitrary,” the court did not adequately consider his

substantial-assistance efforts, and the court did not adequately consider his pending

state parole revocation. Accordingly, we affirm Hendrix’s sentence.

      AFFIRMED.




                                          5